Citation Nr: 1531677	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  08-22 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected right ankle disability. 

2.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected right ankle disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to September 1998. 

The appeal is before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  By the September 2007 rating action, the RO, in part, denied service connection for bilateral hip and knee and low back disabilities, each to include as secondary to the service-connected right ankle disability. The Veteran appealed this rating action to the Board. 

In May 2010, the Veteran testified before the undersigned at a Board video conference hearing.  A copy of the transcript is of record.

In November 2010, the Board remanded the issues on appeal to the RO for additional development; specifically, to schedule the Veteran for VA examination to determine the etiology of any currently present bilateral knee, bilateral hip and low back disabilities.  VA examined the Veteran in January 2011.  A copy of the examination report has been uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic record. 

In July 2014, the Board, in part, denied the Veteran's claim for service connection for right hip, right knee and low back disabilities, each to include as secondary to the service-connected right ankle disability.  The Board also remanded the claims for service connection for left knee and left hip disabilities, each to include as secondary to the service-connected right ankle disability to have the RO obtain outstanding January 2011 x-ray interpretations of the Veteran's hips and knees.  The requested x-ray interpretations have been obtained and uploaded to the Veteran's VMBS electronic record.  These matters have returned to the Board for further appellate consideration.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted in the Introduction, the Board remanded the matters to obtain outstanding January 2011 VA x-ray interpretations of the Veteran's knees and hips in July 2014.  The requested records were obtained and showed that the Veteran's knees and hips were within normal limits without any evidence of any clinical pathology.  (See January 2011 VA x-ray interpretations of the Veteran's knees and hips, labeled as "CAPRI, and received and uploaded into the Veteran's VBMS electronic record on August 18, 2014).  In its July 2014 remand directives, the Board requested that if and only if, the outstanding January 2011 VA x-ray interpretations of the Veteran's hips and knees revealed evidence of current left knee and/or left hip disabilities, should he then be scheduled for a VA examination to determine its/their etiology, to include as secondary to the service-connected right ankle disability.  (See July 2014 Board decision at page (pg.) 17)).  

Notwithstanding the absence of any left knee and left hip disabilities found on the January 2011 VA x-ray interpretations, the RO, on its own initiative, scheduled the Veteran for a VA examination.  (See VA Form 21-2507A, Request for Physical Examination, received and uploaded to the Veteran's VBMS electronic record on August 18, 2014).  In a January 2015 statement to VA, the Veteran indicated that the VA examination had to be rescheduled because of his elevated blood pressure.  He maintained that VA medical personnel from the Oklahoma City, Oklahoma, VA Medical Center (VAMC) had instructed him to go to the emergency room, and that his examination would be rescheduled.  (See VA Form 21-4138, Statement in Support of Claim, received by VA in early January 2015).  The Board finds that because the RO scheduled the VA examination on its own initiative and that it was rescheduled for a medically-related reason, that the Veteran should be afforded another opportunity to appear for the scheduled examination prior to further appellate review of the claims. 

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims folder.

2.  Following completion of the above, schedule the Veteran for a VA examination. The purpose of the examination is to determine if any current chronic left knee and/or left hip disability(ies) is/are etiologically related to the Veteran's period of military service, or if it/they has/have been caused or aggravated by the service-connected right ankle disability.  The VA examiner must provide opinions to the following questions: 

(i) Is it at least as likely as not (50 percent probability or greater) that any current chronic left knee and/or left hip disability(ies) is/are etiologically related to the Veteran's period of military service or had its/their onset therein; or, was/were manifested to a compensable degree within one year of the Veteran's discharge from service in September 1998? 

(ii) Is it as least as likely as not (50 percent probability or greater) that any current chronic left knee and/or left hip disability(ies) was/were caused or aggravated (permanently worsened) by (gait changes caused by) the service-connected right ankle disability? 

If aggravation of any left knee and/or left hip disability by the service-connected right ankle disability is found to exist, the examiner should provide an assessment, if possible, of the baseline level of impairment of the left knee and/or left hip disability prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by (gait changes caused by) the service-connected right ankle disability.  If it is not possible to provide such an assessment, the examiner must provide the reasons for his or her finding.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  It is requested that the examiner consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the claims for service connection for left hip and left knee disabilities, each to include as secondary to the service-connected right ankle disability.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

